 


111 HR 145 IH: Online Job Training Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 145 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Holt introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Workforce Investment Act of 1998 to include workforce investment programs on the Internet. 
 
 
1.Short TitleThe Act may be cited as the Online Job Training Act of 2009. 
2.Workforce Investment Programs on the InternetSection 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at the end the following: 
 
(f)Workforce Investment Programs on the Internet 
(1)Grants to StatesThe Secretary shall make 1 grant of not more than $100,000 to each State to demonstrate progress in implementing workforce investment programs that enable individuals to take courses on the Internet to enhance employment opportunities within its workforce investment system under subtitle B. A State may use such grant to leverage other Federal, State, local, and private resources, in order to expand the participation of businesses, employees, and individuals in such workforce investment programs. 
(2)Grant to Postsecondary Educational Institution 
(A)Description of GrantThe Secretary shall make 1 grant of not more than $1,000,000 to 1 eligible postsecondary educational institution to provide the services described in this paragraph. 
(B)EligibilityTo be eligible to receive a grant under this subsection, a postsecondary educational institution shall— 
(i)have a proven record of working with State and local workforce investment boards in developing and evaluating workforce investment programs described in paragraph (1) for statewide and local workforce investment systems under subtitle B; 
(ii)have demonstrated ability to disseminate research on best practices for implementing such workforce investment programs; and 
(iii)be a national leader in producing cutting-edge research on technology related to workforce investment systems under subtitle B. 
(C)ServicesThe postsecondary educational institution that receives a grant under this subsection shall use such grant— 
(i)to collaborate with, and to provide technical assistance to, States that receive grants under paragraph (1); 
(ii)to conduct and to disseminate research on best practices for implementing workforce investment programs described in paragraph (1) to such States; and 
(iii)to demonstrate and to share cutting-edge technological innovations in skills training with such States.. 
3.Limitation on authorityThe authority under the amendments made by this Act shall be effective only to the extent, and in such amounts as, provided in advance in appropriations Acts. 
 
